Title: To George Washington from Brigadier General Philemon Dickinson, 19 February 1777
From: Dickinson, Philemon
To: Washington, George



Sir
Bell’s Farm [N.J.] 19th Feby 1777.

By a person this moment returned from Brunswick whom I sent in on purpose; I have rec’d the following Intelligence, which I believe may be depended upon viz.
Genl Howe & Lt Piercy arrived at Amboy on thursday last, with a reinforcement of five thousand Men, at which time one thousand men arrived at Brunswick—They are in great want of Forage at Brunswk & intend to come out very strong in a few days, or their horses must starve—A party of Hessians to the number of near 200 were very near deserting a few days ago, but were discovered, which intention has created much uneasiness, tis generally expected that a bold push will soon be made from both Amboy & Brunswick to surprise your Excellency at Morris Town—This is intended & they only wait Genl Howe’s orders to march, being already prepared.
I most heartily approve of Genl Maxwell’s plan, & beg your Excellency will be pleased to order it put into execution, ’tis just dark & am unwilling to detain the Express one moment. I have the honor to be Your Excellencys most obedt

Philemon Dickinson

